     Case 19-04001    Doc 77       Filed 05/11/20 Entered 05/11/20 15:33:04
                                     Document     Page 1 of 5                 EOD
                                                                               Desc Main

                                                                              05/11/2020

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE:                                       §
                                             §
BARRY FRANK                                  §           Case No. 18-42131
xxx-xx-1258                                  §
                                             §
                       Debtor                §           Chapter 7

AMERICAN RECEIVABLE CORP.                    §
                                             §
                       Plaintiff             §
                                             §
v.                                           §           Adversary No. 19-4001
                                             §
BARRY FRANK                                  §
                                             §
                                             §
                       Defendant             §

                  ORDER ABATING ADVERSARY PROCEEDING

         ON THIS DATE the Court conducted a review of the above-referenced adversary

proceeding after the denial of the sole summary judgment motion filed in this case. Upon

its review of all of the attendant circumstances pertaining to the motion, the Court notes

that, on February 28, 2020, Christopher J. Moser (the “Trustee”), the duly-appointed

trustee in the underlying Chapter 7 bankruptcy case of the Debtor-Defendant, Barry Frank

(the “Debtor-Defendant”), filed a complaint against American Receivable Corporation

(“ARC”) under adversary proceeding no. 20-4035 (the “Trustee Adversary”). ARC is the

Plaintiff in this particular adversary proceeding. The Trustee is now the owner of all of
  Case 19-04001        Doc 77      Filed 05/11/20 Entered 05/11/20 15:33:04                Desc Main
                                     Document     Page 2 of 5



the claims, debts, liabilities, and causes of action arising from the Purchase and Security

Agreement between ARC and the Debtor-Defendant’s closely-held, non-debtor

corporation, Sweeper King, Inc. (“SKI”) as a result of a settlement agreement approved

by the Court in the underlying Chapter 7 case, the Hon. Brenda T. Rhoades, presiding.1

The complaint in the Trustee Adversary essentially seeks, on behalf of the Debtor-

Defendant’s estate, a reconciliation of all amounts owing under the Purchase and Security

Agreement, covering an extensive amount of claims and counterclaims regarding actions

and/or omissions occurring between the two parties. On the basis of such an accounting,

the Trustee’s complaint alleges not only that ARC is owed nothing under the Purchase

and Security Agreement and that its claim in the Debtor-Defendant’s bankruptcy case

should be disallowed, it indeed alleges that ARC now owes an affirmative debt to the

Debtor’s estate.

        While the Court is fully cognizant that the Trustee does not represent the interests

of the individual Debtor-Defendant, that the Trustee and the Debtor-Defendant may take

different positions as to the propriety of particular transactions, and that the Trustee

remains free to plot his own course of action in the Trustee’s Adversary for the benefit of



        1
          Thus, the bankruptcy estate of the Debtor-Defendant in this case now owns any legal or
equitable claims against ARC for the purpose of satisfying any liabilities of the Debtor-Defendant
evidenced by a timely proof of claim.

                                                   -2-
  Case 19-04001         Doc 77     Filed 05/11/20 Entered 05/11/20 15:33:04      Desc Main
                                     Document     Page 3 of 5



All creditors in the Debtor-Defendant’s estate, it is nevertheless true that there is an

inexorable connection between the resolution of the Trustee’s Adversary and the

legitimacy of ARC’s contentions in this adversary. If the estate for this individual Debtor

owes no debt to ARC, then the individual Debtor-Defendant in this adversary proceeding

owes no debt to ARC. Even if somehow viewed more restrictively than a straightforward

claim analysis as a result of the Trustee’s acquisition of SKI’s status (a distinction of

which the Court is highly dubious), it remains true that if the estate for this individual

Debtor owes no sums to ARC under the Purchase and Security Agreement, then the

individual Debtor-Defendant owes no debt under the guaranty agreement. The individual

Debtor-Defendant guaranteed to ARC the full and prompt payment of all obligations

owed by SKI.2 The obligations under the guaranty agreement “shall remain in full force

and effect until obligations of [SKI] to ARC are discharged and satisfied in full.”3

Notwithstanding the fact that the guaranty issued by the Debtor-Defendant to ARC may

be construed as a guaranty of payment (rather than merely a guaranty of collection) which

would not require initial enforcement against the primary obligor: (1) the bankruptcy

estate of the Debtor-Defendant is now the primary obligor; and (2) a guaranty of payment



       2
           Individual Guaranty Agreement at ¶ 2.
       3
           Id.

                                                   -3-
  Case 19-04001      Doc 77    Filed 05/11/20 Entered 05/11/20 15:33:04         Desc Main
                                 Document     Page 4 of 5



still requires that there must be a default by that primary obligor. As one Texas court

recently observed,

       . . . a guaranty of payment is an obligation to pay the debt when due if the
       debtor does not and requires no condition precedent to its enforcement
       against the guaranty other than a default by the principal debtor.


Chahadeh v. Jacinto Medical Group, P.A., 519 S.W.3d 242, 246-47 (Tex. App.—

Houston [1st Dist.] 2017, no pet.) (emphasis added); see also, Cox v. Lerman, 949 S.W.2d

527, 530 (Tex. App.—Houston [14th Dist.] 1997, no pet); United States v. Vahlco Corp.,

800 F.2d 462, 466 (5th Cir. 1986). The Trustee Adversary directly challenges the

proposition that there is any debt owing to ARC upon which the guaranty obligation of

the Debtor-Defendant could be based. Accordingly, in order to satisfy the prerequisites

for a financial recovery by the Plaintiff in this adversary proceeding, to avoid the

possibility of inconsistent results, and for the purposes of judicial economy, the Court

finds that this adversary proceeding regarding the nondischargeability of a debt allegedly

owed by the Debtor-Defendant should be abated until such time as a settlement is reached

or a final, non-appealable judgment is issued in the Trustee Adversary. Accordingly, the

Court finds that just cause exists for the entry of the following order.

       IT IS THEREFORE ORDERED that the above-referenced adversary proceeding

is hereby ABATED, pending the further order of the Court.


                                              -4-
 Case 19-04001      Doc 77    Filed 05/11/20 Entered 05/11/20 15:33:04         Desc Main
                                Document     Page 5 of 5



       IT IS FURTHER ORDERED that, upon the final resolution of the Trustee

Adversary by settlement or by a final, non-appealable judgment, the Plaintiff shall file a

short statement in this adversary proceeding that informs the Court of that development.



                                  Signed on 05/11/2020




                                  THE HONORABLE BILL PARKER
                                  CHIEF UNITED STATES BANKRUPTCY JUDGE




                                             -5-
